STATE OF LOUISIANA

COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0628
VERSUS

KEITH TROSCLAIR AUGUST 2, 2022
In Re: Keith Trosclair, applying for supervisory writs, 17th

Judicial District Court, Parish of Lafourche, No.
573,126.

 

BEFORE:

McDONALD, THERIOT, AND CHUTZ, JJ.

WRIT DENIED. This application appears to be a motion for
discovery and a “motion for an acquittal” filed in this court in
the first instance. As there is no indication the motions were
first filed and ruled/acted on in the district court, this writ
application presents nothing for this court to review.

JMM
MRT
WRC

COURT OF APPEAL, FIRST CIRCUIT

A.cal)

 

DEPUTY CLERK OF COURT

FOR THE COURT